Court of Appeals
of the State of Georgia
                                        ATLANTA,____________________
                                                 December 17, 2018

The Court of Appeals hereby passes the following order:

A19A0866. ERNEST MORTON v. ANGELA MORTON.

      In March 2018, the trial court entered a judgment and final decree of divorce
in this case. Two months later, the trial court entered a “Thrift Savings Plan
Retirement Benefits Court Order,” awarding Angela Morton a portion of Ernest
Morton’s retirement benefits. Ernest thereafter filed a motion to set aside the court’s
order pursuant to OCGA § 9-11-60 (d). The trial court denied the motion, and Ernest
filed this appeal. We, however, lack jurisdiction.
      An appeal from an order denying a motion to set aside a judgment under
OCGA § 9-11-60 (d) must be made by application for discretionary review. See
OCGA § 5-6-35 (a) (8); Jim Ellis Atlanta, Inc. v. Adamson, 283 Ga. App. 116, 116
(640 SE2d 688) (2006). Moreover, “[a]ppeals from judgments or orders in divorce,
alimony, and other domestic relations cases” must also be made by application for
discretionary appeal. OCGA § 5-6-35 (a) (2). “[C]ompliance with the discretionary
appeals procedure is jurisdictional.” Fabe v. Floyd, 199 Ga. App. 322, 332 (1) (405
SE2d 265) (1991). Ernest Morton’s failure to file a discretionary application thus
deprives this Court of jurisdiction over this appeal, which is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         12/17/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.